Citation Nr: 1520103	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  12-34 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of entitlement to service connection for liver transplant has been raised by the record, in the Veteran's December 2012 substantive appeal, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current diagnosis of hepatitis C that is related to service.

The Veteran was afforded a VA examination in January 2011, and the VA examiner stated that the Veteran "certainly had hepatitis C."  The examiner provided a negative nexus opinion concluding "it is very likely [the Veteran] contracted hepatitis C from his IV drug use."  However, the examiner did not provide an adequate rationale for his opinion and did not sufficiently address other potential risk factors that could have potentially led to the Veteran's contracting hepatitis C.

Importantly, the Board notes that the RO denied service connection for hepatitis C because it determined, based primarily on the January 2011 VA examination, that the Veteran's hepatitis C resulted from his intravenous drug use, which is willful misconduct; service connection cannot be granted for disability due to willful misconduct.  In his December 2012 substantive appeal, the Veteran contends that he had multiple risk factors, besides IV drug use, that could have led to his contracting hepatitis C.

As noted by the VA examiner, hepatitis C is communicated through dirty needles, blood, and body fluids.  The examiner also noted a service treatment record (STR) from August 1973 indicating that the Veteran had "possible hepatitis" and that the Veteran stated he was in a medical training course in service requiring the Veteran and others to insert IVs in one another.  Additionally, a February 1968 report of medical examination shows that a single right arm tattoo was noted, while subsequent STRs show multiple tattoos were noted.  As such, the Veteran was potentially exposed to hepatitis C from sources other the IV drug use.

Furthermore, an April 2015 letter from a private physician indicates that the Veteran is infected with hepatitis C and that there is no way to know exactly how he was infected.  While the letter does not opine on whether the Veteran's hepatitis C is related to service, it lends support to the Veteran's contentions that he contracted hepatitis C through means other than IV drug use and not through willful misconduct.  Therefore, the Board finds that the Veteran should be afforded a new VA examination and medical opinion on remand, which sufficiently addresses other hepatitis C risk factors that the Veteran had and whether or not the Veteran's hepatitis C is related to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

In light of the remand, the Veteran should be requested to identify any outstanding treatment records pertinent to this claim so that VA may assist him in obtaining them, to include relevant ongoing VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for a liver condition.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.  

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination with an examiner, other than the one who performed the January 2011 examination, with sufficient expertise to provide the opinion requested below.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All tests deemed necessary to provide the requested opinion should be conducted.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed hepatitis C had its onset during the Veteran's military service or is otherwise related to his military service.

The examiner should specifically consider the Veteran's risk factors for hepatitis C, including but not limited to being exposed to needles through getting tattoos in service, participating in an in-service medical training course, immunizations in service, and intravenous drug use.  A rationale for the conclusions must be provided.  If the examiner concludes that it is more likely than not that the Veteran contracted hepatitis C through intravenous drug use, the examiner must explain why this risk factor is more likely to have caused the Veterans' hepatitis C than the other risk factors reflected in the record.

3.  After the development requested above has been completed, as well as any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

